Citation Nr: 1727369	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-33 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE


Entitlement to an increased rating for residuals of inactive tuberculosis.  

REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2017 the Veteran submitted a claim for an increased rating for tuberculosis along with entitlement to a temporary total evaluation because of treatment for a service-connected condition.  The temporary evaluation claim was denied and at this time has not been appealed by the Veteran.  Accordingly, the temporary increase claim is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As indicated in the introduction above, the Veteran submitted evidence in March 2017 that his inactive tuberculosis may have gotten worse.  This evidence necessitates a remand for a new examination to ascertain the current status of the Veteran's disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  The Board notes that the RO obtained an examination in April 2017 which somewhat addressed the Veteran's increased rating claim along with the temporary increased evaluation claim.  While the Board appreciates this effort, the examiner indicated the need for additional records to be able to opine as to the Veteran's tuberculosis.  Consequently, the examination cannot be considered adequate for rating purposes and this matter must still be remanded so that the Veteran may be afforded a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran and his representative whether the Veteran would like a hearing.  The VA Form 9 submitted by the Veteran does not have any of the boxes checked indicating whether the Veteran would like a hearing. 

2.  Obtain any outstanding VA treatment records.  

3.  Ask the Veteran to identify any additional medical records he would like to have considered in connection with his appeal.  Any identified records for which an authorization is provided should be sought.  Please note that the April 2017 VA medical examiner indicated that Southern Ohio Medical Center records since February 2015 should be obtained.  The examiner further noted pulmonology records from Dr. Saab, and thoracic surgery records from Dr. Martin as being of particular importance.  Accordingly, please make reasonable efforts to obtain these and any other private treatment records.  

4.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for an appropriate VA medical examination to ascertain the current nature, severity, and manifestations of his service-connected residuals of tuberculosis.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also discuss the effect of the Veteran's tuberculosis disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the above development has been completed, including any additional development deemed necessary, readjudicate the remanded issues. If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



